DETAILED ACTION
The instant application having Application No. 16/993119 has a total of 30 claims pending in the application.  There are 4 independent claims and 26 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 1/8/2021 and 5/21/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11-17 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6, which depends from claim 1, recites the limitation “the first evaluation time period”.  However, there is no previous recitation of a “first evaluation time period” in either of claims 1 or 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11, which depends from claim 1, recites the limitation “the first evaluation time period”.  However, there is no previous recitation of a “first evaluation time period” in either of claims 1 or 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12, which depends from claim 1, recites the limitations “the signal quality value” and “the evaluation threshold”.  However, there is no previous recitation of a “signal quality value” or “evaluation threshold” in either of claims 1 or 12.  There is insufficient antecedent basis for this limitation in the claim.  Claims 13 and 14 depend from Claim 12 and are also indefinite based on the same reasoning.

Claim 14, which depends from claims 12 and 1, recites the limitation “the evaluation threshold”.  However, there is no previous recitation of an “evaluation threshold” in any of claims 1, 12 or 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15, which depends from claim 1, recites the limitations “the signal quality value” and “the evaluation threshold”.  However, there is no previous recitation of a “signal quality value” or “evaluation threshold” in either of claims 1 or 15.  There is insufficient antecedent basis for this limitation in the claim.  Claims 16 and 17 depend from Claim 15 and are also indefinite based on the same reasoning.

Claim 24, which depends from claim 19, recites the limitation “the first evaluation time period”.  However, there is no previous recitation of a “first evaluation time period” in either of claims 19 or 24.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 11-14, 18, 19, 21-25, 27, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thangarasa et al. (US 2022/0167397).

Regarding Claim 1, Thangarasa teaches a method of communication by a user equipment (UE), comprising:
determining an evaluation time period that includes an opportunity for a plurality of reference signals to be included (“The purpose of radio link monitoring (RLM) is to estimate a radio link quality of the serving cell of the UE over certain evaluation period and based on the estimated radio quality to decide whether the UE is in in-sync (IS) or in out-of-sync (OOS) with respect to the serving cell. The in-sync and out-of-sync evaluations are done by the UE over evaluation periods, e.g. 100 ms and 200 ms for IS and OOS evaluations respectively” – See [0024]; “The downlink measurements are typically performed over a period of time, during which UE obtains samples of the received DL signal and/or channel and applies some filtering, e.g. coherent averaging, non-coherent averaging etc., to the samples” – See [0109]; “In a first example, it is assumed that UE obtains one sample of a received signal (e.g. DRS, SSB etc.) every 40 ms for a period of time T, where T=200 ms” – See [0110]; The UE determines an evaluation time period with regard to a plurality of DRS (reference signals));
determining whether one or more of the plurality of reference signals is not received (“While the UE is in the process of carrying out the sampling, the UE also obtains information about the CCA failures as described above” – See [0110]; “it is assumed that the obtained information related to the CCA operational results (CCA failure and success) is communicated to the UE in the form of a bitmap indicating the failed and successful CCA instances” – See [0103]; “CCA information indicates that no transmission of the signal the UE measures on took place at those time instances” – See [0116]; See also Fig. 6; The UE receives CCA information from the base station and determines one or more reference signals were not received when it receives an indication that the one or more reference signals were not transmitted);
adjusting the evaluation time period based on a determination that the one or more of the plurality of reference signals is not received (“According to some embodiments, a UE may use the obtained information on CCA failure to adapt its RLF declaration process. In some embodiments, such adaptation may include restarting or extending the RLF timer, suspending the RLF timer, restarting or extending out-of-sync and/or in-sync evaluation periods, resetting out-of-sync and/or in-sync counters, adapting an out-of-sync counter, e.g. decreasing it (subtracting a certain number) to compensate for out-of-sync events which may be the result of CCA failure at the network node, suspending an out-of-sync counter, and/or adapting a threshold for when out-of-sync events trigger start of the RLF timer (e.g. increasing the threshold when the CCA failure rate is high)” – See [0119]; The UE extends/adjusts an evaluation time period (e.g., in-sync evaluation period, out-of-sync evaluation period, RLF timer, etc.) based on the CCA information indicating that the one or more reference signals were not received).

Regarding Claim 3, Thangarasa teaches the method of Claim 1.  Thangarasa further teaches that the plurality of reference signals include at least one of out-of-synchronization evaluations for radio link monitoring (RLM), in-synchronization evaluations for RLM, beam failure detection (BFD), candidate beam detection (CBD), radio resource measurement of neighbor cells, and measurement gap (“Adapting the beam management procedure may include performing at least one of extending a beam failure detection evaluation time with respect to a reference signal evaluation time, restarting a beam failure detection process, restarting a candidate beam detection process, extending the candidate beam detection process” – See [0034]; The plurality of reference signals are for the purpose of beam failure detection and candidate beam detection.  Furthermore, as shown above with respect to Claim 1, the evaluations of the reference signals are performed for RLM out-of-sync evaluations and in-sync evaluations).

Regarding Claim 4, Thangarasa teaches the method of Claim 1.  Thangarasa further teaches that adjusting the evaluation time period further comprises:
splitting different types of measurements in alternate cycles (“The UE performs measurements on the downlink received signals and uses them in different operational tasks in the serving cell. Typical operational tasks in serving cell are based on downlink measurements. Examples of serving cell tasks are radio link monitoring, beam management, cell change, power control etc.” – See [0108]; The UE splits different types of measurements (e.g., RLM, beam failure detection, beam candidate detection, etc.) with respect to the reference signals); and
extending the evaluation time period corresponding to each measurement type based on a determination of whether one or more of the plurality of reference signals corresponding to that measurement type were not received (“According to some embodiments, a UE may use the obtained information on CCA failure to adapt its RLF declaration process. In some embodiments, such adaptation may include restarting or extending the RLF timer, suspending the RLF timer, restarting or extending out-of-sync and/or in-sync evaluation periods, resetting out-of-sync and/or in-sync counters, adapting an out-of-sync counter, e.g. decreasing it (subtracting a certain number) to compensate for out-of-sync events which may be the result of CCA failure at the network node, suspending an out-of-sync counter, and/or adapting a threshold for when out-of-sync events trigger start of the RLF timer (e.g. increasing the threshold when the CCA failure rate is high)” – See [0119]; “Adapting the beam management procedure may include performing at least one of extending a beam failure detection evaluation time with respect to a reference signal evaluation time, restarting a beam failure detection process, restarting a candidate beam detection process, extending the candidate beam detection process” – See [0034]; The UE extends the evaluation time period for each of the plurality of measurements (e.g. RLM measurements for in-sync and out-of-sync evaluation, beam failure detection, beam candidate detection, etc.) based on the CCA information indicating that the one or more reference signals were not received).

Regarding Claim 5, Thangarasa teaches the method of Claim 1.  Thangarasa further teaches that adjusting the evaluation time period further comprises extending the evaluation time period of all measurement types based on a determination of whether one or more of the plurality of reference signals corresponding to all measurement types were not received (As shown above with respect to Claim 4, the evaluation periods for all of the different measurement types may be extended in response to the CCA information indicating that the one or more reference signals were not received).

Regarding Claim 6, Thangarasa teaches the method of Claim 1.  Thangarasa further teaches that determining the evaluation time period further comprises determining the first evaluation time period based on a number of measurement windows with missing reference signals (“it is assumed that the obtained information related to the CCA operational results (CCA failure and success) is communicated to the UE in the form of a bitmap indicating the failed and successful CCA instances” – See [0103]; See also Fig. 6; The CCA information includes a bitmap where the failed CCA instances indicate a measurement window with missing reference signals.  Based on this information, the UE determines the evaluation period).

Regarding Claim 7, Thangarasa teaches the method of Claim 1.  Thangarasa further teaches that determining the evaluation time period further comprises determining the evaluation time period based on a number of reference signals prevented from transmission (“it is assumed that the obtained information related to the CCA operational results (CCA failure and success) is communicated to the UE in the form of a bitmap indicating the failed and successful CCA instances” – See [0103]; See also Fig. 6; The CCA information includes a bitmap where the failed CCA instances indicate reference signals prevented from transmission.  Based on this information, the UE determines the evaluation period).

Regarding Claim 9, Thangarasa teaches the method of Claim 1.  Thangarasa further teaches that the plurality of reference signals correspond to at least one of discovery reference signals (DRS), synchronization signal blocks (SSB), and channel state information reference signals (CSI-RS) (“The discovery reference signals (DRS) in NR include the synchronization signal and PBCH block (SSB) and more specifically consists of the Primary Synchronization Signal (PSS), the Secondary Synchronization Signal (SSS), the Physical Broadcast Channel (PBCH), and Demodulation Reference Symbols (DM-RS)” – See [0077]; “The term signal used herein can be any physical signal or physical channel. Examples of physical signals are reference signal such as PSS, SSS, CSI-RS, DMRS, signals in SSB, DRS, CRS, PRS etc.” – See [0089]; The reference signals include DRS, SSB and CSI-RS).

Regarding Claim 11, Thangarasa teaches the method of Claim 1.  Thangarasa further teaches determining whether a number of missing reference signals in the one or more measurement windows within the evaluation time period exists; and adjusting the first evaluation time period based on a determination that the number of missing reference signals exist (“According to some embodiments, a UE may use the obtained information on CCA failure to adapt its RLF declaration process. In some embodiments, such adaptation may include restarting or extending the RLF timer, suspending the RLF timer, restarting or extending out-of-sync and/or in-sync evaluation periods, resetting out-of-sync and/or in-sync counters, adapting an out-of-sync counter, e.g. decreasing it (subtracting a certain number) to compensate for out-of-sync events which may be the result of CCA failure at the network node, suspending an out-of-sync counter, and/or adapting a threshold for when out-of-sync events trigger start of the RLF timer (e.g. increasing the threshold when the CCA failure rate is high)” – See [0119]; “Adapting the beam management procedure may include performing at least one of extending a beam failure detection evaluation time with respect to a reference signal evaluation time, restarting a beam failure detection process, restarting a candidate beam detection process, extending the candidate beam detection process” – See [0034]; The UE extends/adjusts the evaluation time period based on the CCA information indicating a number of reference signals were not transmitted (i.e., the number of missing reference signals)).

Regarding Claim 12, Thangarasa teaches the method of Claim 1.  Thangarasa further teaches generating an out-of-synchronization indication based on a determination that the signal quality value of one or more of the plurality of reference signals within the evaluation time period crosses the evaluation threshold and initiating a Radio Link Failure (RLF) procedure in response to generating the out-of-synchronization indication (“If results of radio link monitoring lead to predetermined number of consecutive out of sync (OOS) indications, then the UE starts the RLF procedure by starting the RLF timer (e.g. T310). The UE declares radio link failure (RLF) after the expiry of RLF timer (e.g. T310). However, if the UE detects certain number of consecutive in-sync (IS) indications while the RLF timer is running, then the UE resets the RLF timer, i.e. the RLF procedure is aborted. Upon the occurrence of RLF (e.g. when T310 expires), the UE turns its transmitter off. The actual procedure to detect IS or OOS is carried out by comparing the estimated downlink reference signal measurements (e.g. SNR on CRS) to some target Block Error Rate (BLER) values, Qout and Qin. Qout and Qin correspond to hypothetical BLER of DL control channel, PDCCH/PCIFCH transmissions from the serving cell. Examples of Qout and Qin are 10% and 2% respectively for enhanced Mobile Broadband (eMBB)” – See [0024]; The UE generates an OOS (out-of-sync) indication based on a determination that a signal quality crosses the evaluation threshold.  The UE starts the RLF procedure by starting RLF timer T310); and
determining whether a subsequent signal quality value of any of the plurality of reference signals crosses the evaluation threshold during the RLF procedure (“If results of radio link monitoring lead to predetermined number of consecutive out of sync (OOS) indications, then the UE starts the RLF procedure by starting the RLF timer (e.g. T310). The UE declares radio link failure (RLF) after the expiry of RLF timer (e.g. T310). However, if the UE detects certain number of consecutive in-sync (IS) indications while the RLF timer is running, then the UE resets the RLF timer, i.e. the RLF procedure is aborted. Upon the occurrence of RLF (e.g. when T310 expires), the UE turns its transmitter off” – See [0024]; While the RLF timer is running, the UE determines whether subsequent signal quality values indicate in-sync or out-of-sync based on the evaluation threshold).

Regarding Claim 13, Thangarasa teaches the method of Claim 12.  Thangarasa further teaches generating an in-synchronization indication based on a determination that the subsequent signal quality value of any of the plurality of reference signals fails to cross the evaluation threshold during the RLF procedure and ceasing the RLF procedure in response to generating the in-synchronization indication (“If results of radio link monitoring lead to predetermined number of consecutive out of sync (OOS) indications, then the UE starts the RLF procedure by starting the RLF timer (e.g. T310). The UE declares radio link failure (RLF) after the expiry of RLF timer (e.g. T310). However, if the UE detects certain number of consecutive in-sync (IS) indications while the RLF timer is running, then the UE resets the RLF timer, i.e. the RLF procedure is aborted … The actual procedure to detect IS or OOS is carried out by comparing the estimated downlink reference signal measurements (e.g. SNR on CRS) to some target Block Error Rate (BLER) values, Qout and Qin. Qout and Qin correspond to hypothetical BLER of DL control channel, PDCCH/PCIFCH transmissions from the serving cell. Examples of Qout and Qin are 10% and 2% respectively for enhanced Mobile Broadband (eMBB)” – See [0024]; While the RLF timer is running, the UE may generate in-sync indications based on the subsequent signal quality values failing to cross the evaluation threshold.  When a certain number of in-sync indications are generated, the UE aborts/ceases the RLF procedure).

Regarding Claim 14, Thangarasa teaches the method of Claim 12.  Thangarasa further teaches proceeding, by the UE, with the RLF procedure based on a determination that the subsequent signal quality value of any of the plurality of reference signals crosses the evaluation threshold during the RLF procedure (“If results of radio link monitoring lead to predetermined number of consecutive out of sync (OOS) indications, then the UE starts the RLF procedure by starting the RLF timer (e.g. T310). The UE declares radio link failure (RLF) after the expiry of RLF timer (e.g. T310). However, if the UE detects certain number of consecutive in-sync (IS) indications while the RLF timer is running, then the UE resets the RLF timer, i.e. the RLF procedure is aborted … The actual procedure to detect IS or OOS is carried out by comparing the estimated downlink reference signal measurements (e.g. SNR on CRS) to some target Block Error Rate (BLER) values, Qout and Qin. Qout and Qin correspond to hypothetical BLER of DL control channel, PDCCH/PCIFCH transmissions from the serving cell. Examples of Qout and Qin are 10% and 2% respectively for enhanced Mobile Broadband (eMBB)” – See [0024]; The UE proceeds with RLF procedure as long as the signal quality values indicate out-of-sync based on the reference signals crossing the evaluation threshold).

Regarding Claim 18, Thangarasa teaches the method of Claim 1.  Thangarasa further teaches that the plurality of reference signals are configured for different types of measurements (“The UE performs measurements on the downlink received signals and uses them in different operational tasks in the serving cell. Typical operational tasks in serving cell are based on downlink measurements. Examples of serving cell tasks are radio link monitoring, beam management, cell change, power control etc.” – See [0108]; The reference signals are used for different types of measurements such as RLM measurements, beam failure detection, beam candidate detection, and so on).

Claims 19, 29 and 30 are rejected based on reasoning similar to Claim 1.
Claim 21 is rejected based on reasoning similar to Claim 3.
Claim 22 is rejected based on reasoning similar to Claim 4.
Claim 23 is rejected based on reasoning similar to Claim 5.
Claim 24 is rejected based on reasoning similar to Claim 6.
Claim 25 is rejected based on reasoning similar to Claim 7.
Claim 27 is rejected based on reasoning similar to Claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Thangarasa et al. (US 2022/0167397) in view of Lin et al. (US 2019/0349797).

Regarding Claim 2, Thangarasa teaches the method of Claim 1.  Thangarasa does not explicitly teach that a sharing factor between different types of measurements is a non-integer value.
However, Lin teaches that a sharing factor between different types of measurements is a non-integer value (“Under a proposed scheme in accordance with the present disclosure, an RLM sharing factor (RSF) may be provided to address the sharing ratio between RLM and intra-frequency measurement without gap. Under the proposed scheme, RSF may be specified in the 3GPP specification as fixed values (e.g., 3 or another value) or may be provided by higher-layer signaling. For instance, with RSF=0.25, UE 110 may perform one RLM measurement every three times of performing of intra-frequency measurement” – See [0025]; A sharing factor of 0.25 (non-integer value) is used for RLM and intra-frequency measurements (different types of measurements)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thangarasa such that a sharing factor between different types of measurements is a non-integer value.  Motivation for doing so would be to share time between different measurement types when they are overlapped (See Lin, [0064])

Regarding Claim 8, Thangarasa teaches the method of Claim 1.  Thangarasa does not explicitly teach determining whether the one or more measurement windows overlap with one or more measurement gaps; and wherein determining the evaluation time period further comprises determining the evaluation time period based a determination that the one or more measurement windows overlap with the one or more measurement gaps.
However, Lin teaches determining whether the one or more measurement windows overlap with one or more measurement gaps; and wherein determining the evaluation time period further comprises determining the evaluation time period based a determination that the one or more measurement windows overlap with the one or more measurement gaps (“the apparatus determines whether an RLM reference signal (RLM-RS) is overlapped with one or more other reference signals and, responsive to a result of the determining indicating that the RLM-RS is at least partially overlapped with the one or more other reference signals, extends an evaluation period for the RLM” – See Abstract; When an RLM-RS measurement window overlaps with a measurement gap, the evaluation period is determined by extending the evaluation period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thangarasa to determine whether the one or more measurement windows overlap with one or more measurement gaps, wherein determining the evaluation time period further comprises determining the evaluation time period based a determination that the one or more measurement windows overlap with the one or more measurement gaps for the same reasons as those given with respect to Claim 3.

Claim 20 is rejected based on reasoning similar to Claim 2.
Claim 26 is rejected based on reasoning similar to Claim 8.

Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Thangarasa et al. (US 2022/0167397) in view of Harada et al. (US 2018/0020479).

Regarding Claim 10, Thangarasa teaches the method of Claim 1.  Thangarasa does not explicitly teach that the one or more measurement windows correspond to one or more discovery measurement timing configuration (DMTC) windows.
However, Harada teaches that the one or more measurement windows correspond to one or more discovery measurement timing configuration (DMTC) windows (“When DRSs are periodic (periodic DRSs), DMTC (DRS Measurement Timing Configuration) to indicate the periodic DRS measurement timings is reported from the network (radio base station) end to a user terminal through higher layer signaling (RRC signaling). In the DMTC, at least the DRS cycle and a DRS measurement timing offset that is based on the timing of the PCell are included” – See [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thangarasa such that the one or more measurement windows correspond to one or more discovery measurement timing configuration (DMTC) windows.  Motivation for doing so would be to provide a way for the network to indicate periodic DRS measurement timings to the UE (See Harada, [0040]).

Claim 28 is rejected based on reasoning similar to Claim 10.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thangarasa et al. (US 2022/0167397) in view of Jeon et al. (US 2019/0253986).

Regarding Claim 15, Thangarasa teaches the method of Claim 1.  Thangarasa does not explicitly teach increasing a beam failure detection (BFD) count value based on a determination that the signal quality value of one or more of the plurality of reference signals within the evaluation time period crosses the evaluation threshold.
However, Jeon teaches increasing a beam failure detection (BFD) count value based on a determination that the signal quality value of one or more of the plurality of reference signals within the evaluation time period crosses the evaluation threshold (“The detection of a beam failure may be based on (e.g., in response to) the determining the block error rate of the downlink control channel being higher than the first threshold. The method may further comprise: incrementing the beam failure detection counter by one based on (e.g., in response to) the determining the block error rate” – See [0591]; The beam failure detection counter is incremented when the signal quality crosses the threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thangarasa to increase a beam failure detection (BFD) count value based on a determination that the signal quality value of one or more of the plurality of reference signals within the evaluation time period crosses the evaluation threshold.  Motivation for doing so would be to provide a way for the UE to determine when to start a beam recovery procedure (See Jeon, [0591]).

Regarding Claim 16, Thangarasa in view of Jeon teaches the method of Claim 15.  Jeon further teaches determining whether the BFD count value exceeds a count threshold; and searching for a new beam based on a determination that the BFD count value exceeds the count threshold (“starting a beam recovery timer based on (e.g., in response to) the beam failure detection counter being equal to the third value. The detection of a beam failure may be based on (e.g., in response to) the starting a beam recovery timer. The method may further comprise determining that the beam failure recovery procedure unsuccessfully completed based on (e.g., in response to): no response corresponding the at least one of the one or more preambles, and/or the beam recovery timer expiring. The detection of a beam failure may be based on (e.g., in response to) the determining the beam failure recovery procedure unsuccessfully completed” – See [0591]; “A wireless device and/or a base station may trigger a beam failure recovery mechanism. A wireless device may trigger a beam failure recovery request (BFRQ) procedure, for example, if at least a beam failure occurs” – See [0335]; The UE determines when the beam failure detection counter reaches a threshold and performs a beam failure recovery to search for a new beam).

Regarding Claim 17, Thangarasa in view of Jeon teaches the method of Claim 16.  Jeon further teaches determining whether a signal strength of any of the other plurality of reference signals corresponds to one or more additional beams exceeds a beam threshold (“a second threshold employed to identify at least one candidate beam” – See [0587]; “At step 1903, the wireless device may select a candidate beam (e.g., based on a received power of downlink reference signal such as SSB, CSI-RS, and/or DMRS), for example, after or in response to detecting the beam failure” – See [0346]; The UE measures the received power/strength of a plurality reference signals to identify a candidate beam having a signal strength that satisfies a threshold);
transmitting, to a network entity, an uplink indication identifying a new candidate beam corresponding to the one or more additional beams based on a determination that the signal strength of any of the other plurality of reference signals corresponds to the one or more additional beams exceeds the beam threshold and communicating using the new candidate beam in response to transmitting the uplink indication (“The MAC entity may select a BFRQ signal based on the beam (e.g., the beam indicated by the physical layer as a candidate beam) and instruct the physical layer to send (e.g., transmit) the BFRQ signal to a base station, for example, if the fifth timer is running. Additionally, or alternatively, the MAC entity may select a BFRQ signal based on the beam and instruct the physical layer to send (e.g., transmit) the BFRQ signal to a base station, for example, after or in response to receiving the indication of the beam from the physical layer. The BFRQ signal may be, to a base station, an indication of one or more candidate beams that the wireless device prefers” – See [0362]; “The wireless device may determine that the BFR procedure is successfully completed, for example, after or in response to receiving the DCI via the PDCCH in the CORESET” – See [0343]; The UE transmits, to the network entity, a BFRQ which indicates the preferred candidate beam determined in the previous step.  After successful beam recovery, the UE may communicate using the new candidate beam).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478